MEMORANDUM**
Richard Orrin Jones appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that the defendants conspired “to throw” a civil suit that challenged the constitutionality of Measure 7 on the Oregon ballot in 2000. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Nelsen v. King County, 895 F.2d 1248, 1249 (9th Cir.1990), we affirm.
The district court properly dismissed Jones’s action for lack of standing because Jones failed to allege a “distinct and palpable” injury. See Rubin v. City of Santa Monica, 308 F.3d 1008, 1020 (9th Cir.2002) (plaintiff seeking to have certain information included in a ballot designation for a municipal election lacked standing “as a voter and a citizen”). Furthermore, Jones failed to allege that he suffered a sufficiently concrete injury. Cf. Sea Ranch Ass’n v. Calif. Coastal Zone Conservation Comm’ns, 537 F.2d 1058, 1063 (9th Cir.1976) (holding that where the “constitutional question ... turns on the application of a land use restriction to specific parcels of property, no case or controversy is presented absent some indication that the plaintiffs’ rights have been subjected to a real and immediate threat[ ]”).
Similarly, the district court properly denied leave to amend because it was clear that Jones could not amend his complaint to allege standing. See, e.g., Cato v. United States, 70 F.3d 1103, 1109-10 (9th Cir.1995).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.